Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brooks James Terrell was convicted of attempted car jacking resulting in serious bodily injury, possession of a firearm by a convicted felon, using and discharging a firearm during a crime of violence, and possession of crack cocaine with intent to distribute. At resentencing, the district court imposed a sentence of 382 months’ imprisonment. On direct appeal, this court affirmed Terrell’s convictions and sentence. See United States v. Terrell, 21 Fed.Appx. 216 (4th Cir.2001). Terrell now seeks to file a second appeal of his sentence. We have previously affirmed this judgment, and we dismiss the appeal as duplicative and untimely. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.